        Case 3:19-mj-00007-AGS Document 3 Filed 01/03/19 PageID.8 Page 1 of 3




  ADAM BRAVERMAN
1 United States Attorney
  RENEE GREEN
2 Assistant U.S. Attorney
  California Bar No. 6270798
3 Office of the U.S. Attorney
  880 Front Street, Room 6293
4 San Diego, CA 92101
  Tel: (619) 546-6775
5 Fax: (619) 546-0631
  Email: Renee.Green@usdoj.gov
6
  Attorneys for Plaintiff
7 United States of America
8
                            UNITED STATES DISTRICT COURT
9
                          SOUTHERN DISTRICT OF CALIFORNIA
10
11    UNITED STATES OF AMERICA,                          Case No.: 19-mj-00007-AGS
12
                   Plaintiff,                            NOTICE OF APPEARANCE
13
14           v.
15    ROBERT ARNOLD KOESTER
16    AKA BERT KAY,
17
18    Defendant.
19
     TO THE CLERK OF COURT AND ALL PARTIES OF RECORD
20
           I, the undersigned attorney, enter my appearance as counsel for the United States
21
     in the above-captioned case. I certify that I am admitted to practice in this court or
22
     authorized to practice under CivLR 83.3.c.3-4.
23
           The following government attorneys (who are admitted to practice in this court
24
     or authorized to practice under CivLR 83.3.c.3-4) are also associated with this case,
25
     should be listed as lead counsel for CM/ECF purposes, and should receive all Notices
26
     of Electronic Filings relating to activity in this case:
27
           None.
28
        Case 3:19-mj-00007-AGS Document 3 Filed 01/03/19 PageID.9 Page 2 of 3




1
           Effective this date, the following attorneys are no longer associated with this case
2
     and should not receive any further Notices of Electronic Filings relating to activity in
3
4 this case:
5        None.

6
7          DATED: January 3, 2019
8                                                    Respectfully submitted,
9                                                    ADAM BRAVERMAN
                                                     United States Attorney
10
11
12                                                   /s/ Renee Green
                                                     RENEE GREEN
13                                                   Assistant United States Attorney
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                                 2
                                                                                   19-mj-00007-AGS
       Case 3:19-mj-00007-AGS Document 3 Filed 01/03/19 PageID.10 Page 3 of 3




 1
 2                         UNITED STATES DISTRICT COURT
 3                       SOUTHERN DISTRICT OF CALIFORNIA
 4 UNITED STATES OF AMERICA,             )               Case No. 19-mj-00007-AGS
 5                                       )
                Plaintiff,               )
 6                                       )
 7             v.                        )
                                         )               CERTIFICATE OF SERVICE
 8   ROBERT ARNOLD KOESTER               )
 9   AKA BERT KAY,                       )
                                         )
10                                       )
11                 Defendant.            )
     ___________________________________ )
12
13 IT IS HEREBY CERTIFIED THAT:
14        I, Renee Green, am a citizen of the United States and am at least eighteen years
   of age. My business address is 880 Front Street, Room 6293, San Diego, CA 92101-
15 8893.
16
          I am not a party to the above-entitled action. I have caused service of NOTICE
17 OF APPEARANCE on all parties by electronically filing the foregoing with the Clerk
18 of the District Court using its ECF System, which electronically notifies them.
19        None.
20        I declare under penalty of perjury that the foregoing is true and correct.
21        Executed on January 3, 2019
22
                                                   /s/ Renee Green
23                                                 RENEE GREEN
24                                                 Assistant U.S. Attorney

25
26
27
28
                                               3
                                                                                 19-mj-00007-AGS
